COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-09-437-CV

IN RE DAVID JOYNER                                               RELATOR

                                     ------------

                           ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        Because this court has been informed that the underlying criminal

proceeding has been dismissed, Relator’s petition for writ of mandamus is

dismissed as moot.

                                                    PER CURIAM

PANEL: LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: January 19, 2010




   1
        See Tex. R. App. P. 47.4.